Name: Council Regulation (EEC) No 3711/91 of 16 December 1991 on the organization of an annual labour force sample survey in the Community
 Type: Regulation
 Subject Matter: economic geography;  economic analysis;  labour market;  social framework
 Date Published: nan

 20 . 12. 91 Official Journal of the European Communities No L 351 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3711/91 of 16 December 1991 on die organization of an annual labour force sample survey in the Community 2. The information shall be collected for each member of the households included in the sample. In cases where one member of the household provides information for other members, this shall be clearly indi ­ cated. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas, in order to carry out the tasks which are assigned to it by the Treaty, and in particular by Articles 2, 92, 117, 118 , 122, 123 and 130d thereof, the Commis ­ sion must be acquainted with the situation and develop ­ ments in employment and unemployment ; Whereas the advent of the internal market increases the need for statistical information on the development of economic and social convergence so that comparisons may be made between Member States and regions in the Community ; Whereas the best method of ascertaining the level and structure of employment and unemployment consists in carrying out a harmonized and synchronized Community labour force sample survey, as has been done annually in the past, Article 3 Representativeness of the sample 1 . The national statistical offices shall carry out the survey within the framework of national surveys and shall ensure that the sample of households referred to in Article 2 ( 1 ) corresponds to that usually adopted in the Member State in question, in such a way that the volume of the sample will be identical to that in the national survey. 2. In this context, to ensure a reliable foundation for comparative analysis at Community level, as well as at the level of the Member States and of specific regions, t;he sampling plan shall guarantee that for characteristics re ­ lating to 5 % of the population of working age the rela ­ tive standard error at NUTS II level (or equivalent) does not exceed 8 %, assuming the design effect for the vari ­ able 'unemployment'. Regions with less than 300 000 inhabitants shall be exempt from this requirement. 3 . The national statistical offices shall take the neces ­ sary measures to ensure that at least a quarter of the survey units are taken from the preceding survey and that at least a quarter shall form part of a subsequent survey. These two groups shall be identified by a code. 4. Member States shall provide Eurostat with whatever information is required for the organization and meth ­ odology of the survey and, in particular, shall indicate the criteria adopted for the design and extent of the sample. HAS ADOPTED THIS REGULATION : Article 1 Frequency of the survey In the spring of each year, starting in 1992, the Statistical Office of the European Communities, hereinafter called 'Eurostat', shall conduct for the Commission a labour force sample survey in the Community, hereinafter referred to as 'survey'. Article 2 Survey units 1 . The survey shall be carried out in each Member State in a sample of households of persons residing in the territory of that State at the time of the survey. Member States shall make every effort to prevent double counting of persons with more than one residence. No L 351 /2 Official Journal of the European Communities 20 . 12. 91 of the training being received during previous four weeks, total length of training, usual number of hours' training per week, highest completed level of general education, highest completed level of further educa ­ tion or vocational training ; (i) situation one year before survey, as follows : situation with regard to activity, professional status, economic activity of local unit of establishment in which person was working, country of residence, region of resi ­ dence ; (j) technical items relating to the interview, as follows : year of survey, reference week, Member State, region, degree of urbanization, serial number of household, type of household, type of institution, nature of partic ­ ipation in the survey, weighting factor, sub-sample in relation to the preceding survey, sub-sample in rela ­ tion to the next survey. 2. A codification document listing the characteristics of the survey, as indicated in paragraph 1 , shall be drawn up and published by Eurostat after consulting the Committee on the Statistical Programmes of the European Commu ­ nities set up by Decision 89/382/EEC, Euratom ('), in accordance with the procedure laid down in Article 8 of this Regulation. Article 4 Survey characteristics 1 . The survey shall cover the following characteristics : (a) demographic background, as follows : relationship to reference person in the household, sex, year of birth, date of birth within the year, marital status, nation ­ ality, years of residence in this Member State, country of birth ; (b) work status, as follows : work status during the reference week, reason for not having worked at all though having a job ; (c) employment characteristics of the first job, as follows : professional status, economic activity of the local unit of the establishment, occupation, number of persons working at the local unit of the establishment, country of place of work, region of place of work, year in which the person started working for this employer or as a self-employed person, month in which the person started working for this employer or as a self-em ­ ployed person, full-time/part-time distinction, perma ­ nency of the job, total duration of temporary job or work contract, number of hours usually worked, number of hours actually worked, main reason for hours actually worked being different from the person's usual hours, shiftwork, evening work, night work, Saturday work, Sunday work, working at home, looking for another job and reasons for doing so ; (d) information about second jobs, as follows : existence of more than one job or business, professional status, economic activity of the local unit of the establish ­ ment, occupation, number of hours actually worked, regularity of the second job ; (e) previous work experience of persons not in employ ­ ment, as follows : previous experience of employment, year in which person last worked, month in which person last worked, main reason for leaving last job or business, professional status in the last job, economic activity of the local unit of the establishment in which person last worked, occupation in last job ; (f) search for employment, as follows : seeking employ ­ ment for persons without employment during the reference week, type of employment sought, duration of search for work, main method used during past four weeks to find a job, date when person last had contact with public employment office to find work, willing ­ ness to work, as felt by persons who are not seeking employment, availability to start working within next two weeks, situation immediately before person started to seek employment (or was waiting for new job to start), registration at a public employment office ; (g) situation of inactive persons, as follows : situation of person who neither has a job nor is looking for one ; (h) education and training, as follows : education and training received during previous four weeks, purpose Article 5 Conduct of the survey 1 . The national statistical offices shall conduct the survey on the basis of the codification document as described in Article 4 (2). They shall ensure that the questions are in a logical sequence as regards their content and phrased in such a way as to guarantee, in collaboration with Eurostat, the maximum degree of compatibility between the Member States. 2. Member States shall endeavour to ensure that the information requested is provided truthfully and in its entirety within the periods specified. The national statistical offices may make it compulsory to reply to the survey. Article 6 Transmission and publication 1 . Within nine months of the end of the survey in the field, the national statistical offices shall forward to Eurostat the results of the survey, duly checked, for each person questioned without indication of name or address. (') OJ No L 181 , 28 . 6. 1989, p. 47. 20 . 12. 91 Official Journal of the European Communities No L 351 /3 2. The representative of the Commission shall submit to the committee a draft of the measures to be taken . The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. 3 . The opinion shall be recorded in the minutes ; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. 4. The Commission shall take the utmost account of the opinion delivered by the committee. It shall inform the committee of the manner in which its opinion has been taken into account. 2 . Eurostat shall be responsible for the processing, analysis and dissemination of the results of the survey. The national statistical offices may, in consultation with Eurostat, publish the respective results of the survey. Article 7 Statistical confidentiality 1 . Items of information relating to individuals provided in the context of the survey may be used for statistical purposes only. They may not be used for fiscal or other purposes and may not be communicated to third parties. 2. The confidential handling of data transmitted to Eurostat shall be governed by Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities ('). Article 8 Advisory committee 1 . The Commission shall be assisted by a committee of an advisory nature composed of two representatives from each Member State and chaired by the representative of the Commission. Article 9 Entry into force This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1991 . For the Council The President H. VAN DEN BROEK (') OJ No L 151 , 15. 6. 1990, p. 1 .